Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 1 of 10 PageID 1928




                            UNITED STATED DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    FEDERAL TRADE COMMISSION,

                         Plaintiff,                           Case no. 19-cv-1028-40LRH

    vs.

    FIRST CHOICE HORIZON LLC, et al.,

                         Defendants.
                                               /

                RECEIVER'S MOTION FOR ORDER COMPELLING
                DEFENDANT CARLOS S. GUERRERO TO EXECUTE
             STOCK TRANSFER PAPERS, AND APPOINTING RECEIVER
              AS ATTORNEY-IN-FACT FOR DEFENDANT GUERRERO

                       EXPEDITED CONSIDERATION REQUESTED

            The Receiver requests expedited consideration of this motion. Under this Court's
    order the Receiver is attempting to take control of real estate in New York City under
    contract for sale for almost $3.5 million. The Defendant Guerrero refuses to sign papers
    transferring control to the Receiver in violation of the Court's order. The Receiver is
    concerned that Guerrero may be attempting to sell the property and abscond with the
    proceeds. Moreover, according to Guerrero's counsel, Guerrero now claims to have
    intentionally transferred his interest in the subject property to his son, for no
    consideration, potentially in violation of this Court's preliminary injunction, for the
    purpose of placing the property beyond the reach of the Receiver and this Court.


           Mark J. Bernet (the "Receiver"), as receiver for First Choice Horizon LLC, First

    Southern Trust LLC, First United Mutual LLC, Premier Union Trust LLC, d/b/a Second

    Choice Horizon, South Premier Trust LLC, Suncoast Mutual LLC, United Choice Plus

    LLC, Southern Pride LLC, Financial Service Trust LLC, Southern Choice LLC, and Sun

    Premier LLC (collectively the "Receivership Defendants"), moves the Court for entry of

    an order (i) compelling the Defendant Carlos S. Guerrero to comply with a prior court
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 2 of 10 PageID 1929




    order by executing papers necessary to transfer his interest in Bavic Realty Corp. to the

    Receiver, and (ii) appointing the Receiver as attorney-in-fact for Guerrero for the purpose

    of effectuating the transfer and otherwise performing Guerrero's obligations under the

    Court's order, as they pertain to Bavic Realty Corp. and its $3.5 million multi-unit

    residential housing complex.

              In support of this motion the Receiver submits the accompanying memorandum

    of law.

                                        MEMORANDUM

              Approximately six weeks ago the Court entered its Stipulated Order for

    Permanent Injunction and Monetary Relief (doc. no. 93) (the "Judgment"). Among many

    other things, the Judgment directed the Defendant Carlos S. Guerrero to convey to the

    Receiver all of his interest in and to Bavic Realty Corp. ("Bavic"). This was an important

    component of the Judgment because Bavic, a New York corporation, owns a six-unit

    residential housing complex in New York City having a value of almost $3.5 million.

    Unfortunately, Guerrero is violating the Court's explicit instructions because he refuses to

    execute papers necessary to transfer his interest in Bavic to the Receiver. The Receiver

    therefore requests the Court's assistance.

              I.    BACKGROUND

              In its June 3, 2019 Complaint (doc. no. 1), the FTC alleged the Defendants

    "engaged in a telemarketing scheme that defrauds financially distressed and often older

    adult consumers by selling a bogus credit card interest rate reduction service."

    Complaint, ¶2. The FTC alleged that the Defendants "induce the sale of their [interest



                                                     2
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 3 of 10 PageID 1930




    rate reduction] service by making numerous material misrepresentations," and that

    Defendants "charge a substantial fee for their service, which can generally range from

    $200 to $8,000." Complaint, ¶¶25, 26. Defendants’ actions, the FTC alleged, violated

    various provisions of Section 5 of the FTC Act, 15 U.S.C. §45(a) et seq., as well as

    provisions contained within the Telemarketing Sales Rule codified at 16 C.F.R. Part 310

    ("TSR"). The FTC therefore requested injunctive relief as well as money damages to

    address the injury to consumers.

           On June 4, 2019, the Court entered a Temporary Restraining Order (doc. no. 12)

    (hereafter the "TRO"). Under the TRO, the Court temporarily enjoined the Defendants

    from a host of activities, including generally operating their business or engaging in any

    telemarketing activities whatsoever. The Court also appointed the Receiver as receiver of

    the "Receivership Defendants," a term defined in the TRO as the non-individual

    Defendants First Choice Horizon LLC, First Southern Trust LLC, First United Mutual

    LLC, Premier Union Trust LLC, d/b/a Second Choice Horizon, South Premier Trust

    LLC, Suncoast Mutual LLC (the "Original Receivership Entities").

           After his appointment the Receiver conducted a forensic analysis of the financial

    records of the Original Receivership Defendants and learned that then-non-parties United

    Choice Plus, LLC, Southern Pride LLC, Financial Service Trust LLC, Southern Choice

    LLC and Sun Premier LLC (collectively, the "New Receivership Entities") were involved

    with receiving funds from consumers in connection with the marketing, promotion,

    offering for sale, or sale of the lower-interest rate ("LI") product or service that is the

    subject of the FTC's lawsuit. The Receiver therefore invoked provisions in the TRO to



                                                    3
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 4 of 10 PageID 1931




    declare the New Receivership Entities subject to the Receiver's receivership.                     See

    Receiver's Notice of Identifying Additional Receivership Entities (doc. no. 16) filed June

    13, 2019.1

            On June 27, 2019, the Court entered its Stipulated Preliminary Injunction (doc.

    no. 28) (the "Preliminary Injunction"), which adopted most of the material provisions of

    the TRO, including the receivership provisions.

            On July 16, 2019, the FTC filed its First Amended Complaint for Permanent

    Injunction and other Equitable Relief (doc. no. 37), for the purpose of adding the New

    Receivership Entities as defendants.

            On July 27, 2020, the Court entered its Stipulated Order for Permanent Injunction

    and Monetary Injunction (doc. no. 93) (the "Judgment"). The Judgment implemented a

    settlement between the Plaintiff and the Defendants and was signed by all of the parties,

    including the Defendant Carlos S. Guerrero. Concerning Guerrero, the Judgment:

                Permanently enjoined Guerrero from (i) advertising, promoting or selling any

                 Debt Relief Product, (ii) all telemarketing activities, (iii) making any false

                 representations to any person in connection with the sale, or attempted sale, of

                 any Product or Service, (iv) submitting unauthorized applications on behalf of

                 any Consumer for any Product or Service, and (v) taking any cash advance for

                 payment from any consumer's credit card, or submitting any false or

                 misleading billing information to any consumer (Judgment, Sec. I – VI);

    1
      The Defendants utilized the New Receivership Entities for the purpose of opening new bank accounts,
    into which they deposited the proceeds from their telemarketing business. This was necessary because
    financial institutions refused to transact business with the Original Receivership Defendants when the
    financial institutions detected fraud or unlawful conduct.


                                                          4
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 5 of 10 PageID 1932




                Entered a money judgment against Guerrero and the other Defendants for

                 $13,881,865 (Judgment, Sec. VII.A);

                Directed that funds located in bank accounts in Guerrero's name be transferred

                 to the Plaintiff, and ratified prior transfers of those funds to the Receiver

                 (Judgment, Sec. VII.D); and

                Directed Guerrero to transfer to the Receiver all of Guerrero's interest in Bavic

                 Realty Corporation ("Bavic"), the owner of a six-unit residential building

                 located at 9E 193 Street, Bronx, NY 10468 (the "193rd Street Property")

                 (Judgment, Sec. VII.H).

                                          The 193rd Street Property

            In a letter to Guerrero's counsel dated August 11, 2020, the Receiver requested

    that Guerrero execute a stock transfer form to formally transfer his interest in Bavic to the

    Receiver. See Exhibit "A." Guerrero, however, refuses to execute the assignment form.2

            The Bavic portion of the Court's Judgment is especially important. In 1998, the

    Defendant Carlos S. Guerrero was awarded 100 percent of the stock of Bavic under a

    Marital Settlement Agreement. See Exhibit "B," p. 9. Then, in 2018 Guerrero, on behalf

    of Bavic, signed a contract to sell the 193rd Street Property for $3,450,000. Before the

    sale could close, however, Carlos Guerrero was sued by his ex-wife, Myrna Guerrero,

    who claimed that Carlos had transferred 90 percent of his ownership interest in Bavic to




    2
      The assignment form was transmitted with the August 111, 2020 letter to Guerrero's counsel and is
    included as part of Exhibit "A.". After the Receiver provided a draft copy of this motion to Guerrero's
    counsel as part of his Local Rule 3.01(g) obligations, Guerrero reportedly advised his attorney that he had
    transferred the property to his son in 2019.


                                                             5
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 6 of 10 PageID 1933




    her and their son, Carlos Guerrero, Jr., for no consideration.3 Myrna Guerrero obtained a

    temporary injunction in New York state court enjoining the sale. Carlos Guerrero, Sr.

    defended the New York lawsuit by denying, under oath, that he had transferred

    ownership of any portion of Bavic to Myrna Guerrero or their son, and he raised various

    other defenses to her claims, including lack of consideration.              The lawsuit remains

    pending and, to the best of the Receiver's knowledge, the 193rd Street Property remains

    under contract.

            II.       ARGUMENT

            Section VII.H of the Judgment provides as follows:

                              Defendant Carlos Guerrero shall transfer and assign all of
                      his right, title, and interest in and to stock or any ownership in
                      Bavic Realty Corporation (“Bavic”), whether real or personal, to
                      the Receiver at his direction or to his designated agent. Defendant
                      Guerrero shall further transfer and assign to the Receiver any and
                      all right, title, and interest he has in the Real Property located at 9E
                      193 Street, Bronx, NY 10468 (“Guerrero Property”). This shall
                      include all rights of possession, income generated from said
                      Guerrero Property, and any proceeds generated from the sale
                      thereof. This shall further include all rights whether held directly
                      or indirectly…. Upon taking possession of said Guerrero Property,
                      the Receiver shall market and sell the Guerrero Property, and any
                      transfer fees, taxes, amounts owed on a mortgage, or other
                      payments mandated from a transferor by law shall be paid from the
                      proceeds of the sale at the time the properties are sold. All sale
                      proceeds remaining shall be transferred to the Receiver or his
                      designated agent. Defendant Guerrero shall cooperate in all matters
                      pertaining in any way to Bavic and the Guerrero Property,
                      including but not limited to providing the Receiver with all
                      information related to Bavic and/or the Guerrero Property
                      requested by the Receiver, and shall assist the Receiver with
                      liquidating Guerrero’s interest in Bavic, including assisting with

    3
     In other words, under the worst-case scenario, Carlos Guerrero Sr. owns 10 percent of Bavic. At a
    minimum, this interest should be conveyed to the Receiver, although the Receiver believes that Carlos
    Guerrero Sr. in fact owns 100 percent of Bavic.


                                                         6
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 7 of 10 PageID 1934




                      respect to marketing and selling the Guerrero Property by
                      providing to the Receiver all pertinent information, and by
                      executing such title papers and documents necessary to transfer
                      title.

             The Receiver has prepared the necessary paperwork to effectuate the transfer of

    Guerrero's interest in Bavic, but Guerrero refuses to sign the papers. This is a direct

    violation of Section VII.H of the Judgment, as well as Section VII.I, which requires the

    Defendants to execute papers necessary for the Receiver to liquidate assets within three

    days of the Receiver's request.4

             In managing a receivership, courts sit in equity. In shaping equity decrees, courts

    have broad powers and wide discretion. SEC v. Elliott, 953 F.2d 1560, 1566 (11th Cir.

    1992). Here, Guerrero refuses to comply with the Court's order, and his refusal leaves

    the Receiver unable to perform his duties. The Court therefore should order Guerrero to

    sign the assignment papers provided by the Receiver. However, the Receiver also notes

    that Guerrero has proven to be untrustworthy, given that (i) he failed disclose his interest

    in Bavic or the 193rd Street Property, or his alleged transfer of his stock in Bacic, in his

    sworn financial statements submitted to the FTC and the Receiver, (ii) he testified in his

    deposition in this case that he had transferred 90 percent of his interest in Bavic to his ex-

    wife and son for no consideration, even though he filed sworn papers in the New York



    4
      On September 17, 2020, the Receiver was informed by Guerrero's counsel that Guerrero refuses to sign
    the papers because, he claims, he assigned his interest in Bavic to his son, Carlos Guerrero Jr., in 2019. If
    true, this potentially is a direct violation of the Court's Preliminary Injunction. Additionally, in his
    financial disclosure forms, which Guerrero signed under penalty of perjury, Guerrero did not disclose this
    alleged transfer. Also, Guerrero signed the Judgment on June 20, 2020, and thereby agreed to be bound by
    its terms, including the provisions requiring him to transfer his interest in Bavic to the Receiver.
    Transferring assets in violation of the Preliminary Injunction, signing sworn financials containing false and
    incomplete information, and signing the Judgment and presenting it to the Court with actual knowledge that
    material provisions were incorrect, all present very troubling issues.


                                                              7
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 8 of 10 PageID 1935




    lawsuit in 2018 stating he had not transferred any interest in Bavic to his ex-wife and son,

    and (iii) he refuses to comply with this Court's orders. Accordingly, the Receiver submits

    that, in addition to ordering Guerrero to sign the assignment papers, the Court should

    appoint the Receiver as Guerrero's attorney-in-fact, with full power (i) to execute

    documents on behalf of Guerrero as they pertain to Bavic and the 193rd Street Property,

    and (ii) undertake appropriate action, including filing suit, to recover Guerrero's interest

    in Bavic and the 193rd Street Property.

            Additionally, Guerrero now appears to claim that he transferred his interest in

    Bavic to his son in 2019. The Court therefore should order him to provide all relevant

    documentation to the Receiver and the Plaintiff immediately.5

            III.     CONCLUSION

            To obtain control over Bavic and the 193rd Street Property, the Receiver needs

    Guerrero to sign the assignment papers and otherwise cooperate. However, Guerrero has

    ignored the Court's order on these points. Accordingly, the Receiver requests that the

    Court enter an order (i) directing Guerrero to sign the assignment papers, and (ii)

    appointing the Receiver as attorney-in-fact for Guerrero for the purpose of implementing

    the provisions of the Judgment as they pertain to Bavic and the 193rd Street Property,

    including filing suit, to recover Guerrero's interest in Bavic and the 193rd Street Property.6




    5
      There is reason to doubt this statement. Myrna Guerrero has alleged only that Carlos Guerrero Sr.
    transferred 90 percent of his interest in Bavic to her and their son, whereas Carlos Guerrero Sr. has stated
    under oath that he did not. There is no question, then, that Carlos Guerrero has lied, but even at worst, he
    would still retain a 10 percent interest in Bavic.
    6
      At the Court's pleasure the Receiver is prepared to submit a proposed order with suggested attorney-in-
    fact provisions.


                                                             8
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 9 of 10 PageID 1936




                            LOCAL RULE 3.01(g) CERTIFICATION

           The Receiver certifies that prior to filing this motion he attempted in good faith to

    resolve the issues raised herein. The Plaintiff reports it does not oppose the requested

    relief. Counsel for the Defendants originally reported that he was unable to contact

    Guerrero, and therefore could not consent to the requested relief. However, counsel for

    Guerrero subsequently reported that Guerrero claims to have transferred the property to

    his son in 2019; for that reason, Guerrero refuses to sign the assignment papers, and

    therefore does not consent.

                                  RESERVATION OF RIGHTS

           Guerrero's conduct herein violated the Court's order and includes making false

    representations (see fn. 4). The Receiver specifically reserves the right to seek additional

    relief, including a finding of contempt against Guerrero.



                                                  /s/ Mark J. Bernet, Receiver
                                                  Mark J. Bernet, Receiver
                                                  Florida Bar no. 606359
                                                  401 E. Jackson Street, Suite 1700
                                                  Tampa, Florida 33602
                                                  Telephone: (813) 223-7333
                                                  Facsimile: (813) 218-5495
                                                  Email: mark.bernet@akerman.com
                                                  Secondary: brooke.rollins@akerman.com




                                                     9
Case 6:19-cv-01028-PGB-LRH Document 95 Filed 09/18/20 Page 10 of 10 PageID 1937




                                 CERTIFICATE OF SERVICE

             I certify that on September 18, 2020, a copy of the foregoing was served by e-

    mail to Michael A. Boutros, Esquire, and Robin Rock, Esquire, Attorneys for Plaintiff,

    Federal Trade Commission, 225 Peachtree Street, N.E., Suite 1500, Atlanta, Georgia

    30303, e-mail: mboutros@ftc.gov and mboutros@ftc.gov, and to Robert D. Eckard,

    Esquire, and Beth Ann Tobey, Esquire, Law Office of Robert Eckard and Associates,

    P.A., 3110 Palm Harbor Blvd., North, Palm Harbor, Florida 34683, e-mail

    robert@roberteckardlaw.com, bethann@roberteckardlaw.com.

                                                /s/ Mark J. Bernet
                                                Mark J. Bernet, Receiver




                                                  10

    54657569;1
